UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-10347 Nuveen California Dividend Advantage Municipal Fund 3 (Exact name of registrant as specified in charter) Nuveen Investments 333 West Wacker Drive, Chicago, Illinois 60606 (Address of principal executive offices) (Zip code) Kevin J. McCarthy Vice President and Secretary 333 West Wacker Drive, Chicago, Illinois 60606 (Name and address of agent for service) Registrant's telephone number, including area code: 312-917-7700 Date of fiscal year end:2/29 Date of reporting period:11/30/15 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Schedule of Investments Portfolio of Investments Nuveen California Dividend Advantage Municipal Fund 3 (NZH) November 30, 2015 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value LONG-TERM INVESTMENTS – 142.4% (99.1% of Total Investments) MUNICIPAL BONDS – 142.4% (99.1% of Total Investments) Consumer Staples – 9.2% (6.4% of Total Investments) $ 2,500 California County Tobacco Securitization Agency, Tobacco Settlement Asset-Backed Bonds, Los 12/18 at 100.00 B2 $ 2,456,925 Angeles County Securitization Corporation, Series 2006A, 5.650%, 6/01/41 California County Tobacco Securitization Agency, Tobacco Settlement Asset-Backed Bonds, Sonoma 12/15 at 100.00 BBB+ County Tobacco Securitization Corporation, Series 2005, 4.250%, 6/01/21 California Statewide Financing Authority, Tobacco Settlement Asset-Backed Bonds, Pooled 6/16 at 15.78 B Tobacco Securitization Program, Series 2006A, 0.000%, 6/01/46 Golden State Tobacco Securitization Corporation, California, Tobacco Settlement Asset-Backed Bonds, Series 2007A-1: 5.000%, 6/01/33 6/17 at 100.00 B 5.750%, 6/01/47 6/17 at 100.00 B Golden State Tobacco Securitization Corporation, California, Tobacco Settlement Asset-Backed 6/22 at 100.00 B Bonds, Series 2007A-2, 5.300%, 6/01/37 Total Consumer Staples Education and Civic Organizations – 3.3% (2.3% of Total Investments) California Educational Facilities Authority, Revenue Bonds, University of Redlands, Series 4/16 at 100.00 A3 2005A, 5.000%, 10/01/35 California Educational Facilities Authority, Revenue Bonds, University of San Francisco, 10/21 at 100.00 A2 Series 2011, 6.125%, 10/01/36 California Municipal Finance Authority, Charter School Revenue Bonds, Rocketship Education 6/22 at 102.00 N/R Multiple Projects, Series 2014A , 7.250%, 6/01/43 California State University, Systemwide Revenue Bonds, Series 2015A, 5.000%, 11/01/38 11/25 at 100.00 Aa2 California Statewide Communities Development Authority, Revenue Bonds, Buck Institute for 11/24 at 100.00 AA Research on Aging, Series 2014, 5.000%, 11/15/44 – AGM Insured California Statewide Communities Development Authority, School Facility Revenue Bonds, 7/21 at 100.00 BBB– Alliance College-Ready Public Schools, Series 2011A, 7.000%, 7/01/46 Total Education and Civic Organizations Health Care – 27.0% (18.8% of Total Investments) ABAG Finance Authority for Nonprofit Corporations, California, Revenue Bonds, Sharp 8/23 at 100.00 AA– HealthCare, Series 2014A, 5.000%, 8/01/43 California Health Facilities Financing Authority, Revenue Bonds, Lucile Salter Packard 8/24 at 100.00 AA Children’s Hospital, Series 2014A, 5.000%, 8/15/43 California Health Facilities Financing Authority, Revenue Bonds, Providence Health & Services, 10/24 at 100.00 AA Series 2014A, 5.000%, 10/01/38 California Health Facilities Financing Authority, Revenue Bonds, Providence Health & Services, 10/24 at 100.00 AA Series 2014B, 5.000%, 10/01/44 California Health Facilities Financing Authority, Revenue Bonds, Rady Children’s Hospital – 8/21 at 100.00 AA– San Diego, Series 2011, 5.250%, 8/15/41 California Health Facilities Financing Authority, Revenue Bonds, Saint Joseph Health System, 7/19 at 100.00 AA– Series 2009A, 5.750%, 7/01/39 California Health Facilities Financing Authority, Revenue Bonds, Sutter Health, Series 2011B, 8/20 at 100.00 AA– 6.000%, 8/15/42 California Health Facilities Financing Authority, Revenue Bonds, Sutter Health, Tender Option No Opt. Call AA– Bond Trust 2015-XF0061, 19.034%, 5/15/16 (IF) California Statewide Communities Development Authority, Revenue Bonds, Adventist Health System 3/18 at 100.00 AA West, Series 2007B, 5.000%, 3/01/37 – AGC Insured California Statewide Communities Development Authority, Revenue Bonds, Adventist Health 3/26 at 100.00 A System/West, Series 2015A, 5.000%, 3/01/35 California Statewide Communities Development Authority, Revenue Bonds, Huntington Memorial 7/24 at 100.00 A Hospital, Refunding Series 2014B, 5.000%, 7/01/44 California Statewide Communities Development Authority, Revenue Bonds, Kaiser Permanente, 4/22 at 100.00 A+ Series 2012A, 5.000%, 4/01/42 California Statewide Communities Development Authority, Revenue Bonds, Saint Joseph Health 7/18 at 100.00 AA System, Trust 2554, 18.504%, 7/01/47 – AGM Insured (IF) California Statewide Communities Development Authority, Revenue Bonds, Sutter Health, Series 8/20 at 100.00 AA– 2011A, 6.000%, 8/15/42 California Statewide Community Development Authority, Health Facility Revenue Bonds, Catholic 7/17 at 100.00 AA Healthcare West, Insured Series 2008K, 5.500%, 7/01/41 – AGC Insured California Statewide Community Development Authority, Revenue Bonds, Daughters of Charity Health System, Series 2005A: 5.250%, 7/01/30 1/16 at 100.00 CCC 5.250%, 7/01/35 1/16 at 100.00 CCC California Statewide Community Development Authority, Revenue Bonds, Kaiser Permanente System, 8/16 at 100.00 A+ Series 2001C, 5.250%, 8/01/31 California Statewide Community Development Authority, Revenue Bonds, St. Joseph Health System, 7/18 at 100.00 AA– Series 2007A, 5.750%, 7/01/47 – FGIC Insured California Statewide Community Development Authority, Revenue Bonds, Sutter Health, Tender 11/16 at 100.00 AA– Option Bond Trust 3102, 19.123%, 11/15/46 (IF) (4) Marysville, California, Revenue Bonds, The Fremont-Rideout Health Group, Series 2011, 1/21 at 100.00 BBB 5.250%, 1/01/42 Oak Valley Hospital District, Stanislaus County, California, Revenue Bonds, Series 2010A, 11/20 at 100.00 BB 6.500%, 11/01/29 Palomar Pomerado Health Care District, California, Certificates of Participation, Series 2009, 11/19 at 100.00 Ba1 6.750%, 11/01/39 Palomar Pomerado Health Care District, California, Certificates of Participation, Series 2010, 11/20 at 100.00 Ba1 6.000%, 11/01/41 Rancho Mirage Joint Powers Financing Authority, California, Revenue Bonds, Eisenhower Medical 7/17 at 100.00 Baa2 Center, Series 2007A, 5.000%, 7/01/38 San Buenaventura, California, Revenue Bonds, Community Memorial Health System, Series 2011, 12/21 at 100.00 BB+ 7.500%, 12/01/41 The Regents of the University of California, Medical Center Pooled Revenue Bonds, Series 5/23 at 100.00 AA– 2013J, 5.250%, 5/15/31 Total Health Care Housing/Multifamily – 1.4% (1.0% of Total Investments) California Municipal Finance Authority, Mobile Home Park Revenue Bonds, Caritas Projects 8/20 at 100.00 BBB Series 2010A, 6.400%, 8/15/45 California Municipal Finance Authority, Mobile Home Park Revenue Bonds, Caritas Projects 8/22 at 100.00 BBB Series 2012A, 5.500%, 8/15/47 California Municipal Finance Authority, Mobile Home Park Senior Revenue Bonds, Caritas Affordable Housing, Inc. Projects, Series 2014A: 5.250%, 8/15/39 8/24 at 100.00 BBB 5.250%, 8/15/49 8/24 at 100.00 BBB Total Housing/Multifamily Housing/Single Family – 4.0% (2.8% of Total Investments) California Housing Finance Agency, California, Home Mortgage Revenue Bonds, Tender Option Bond Trust 3206: 9.261%, 8/01/25 (Alternative Minimum Tax) (IF) 2/16 at 100.00 A 9.634%, 2/01/29 (Alternative Minimum Tax) (IF) 2/17 at 100.00 A 80 California Housing Finance Agency, Home Mortgage Revenue Bonds, Series 2006H, 5.750%, 2/16 at 100.00 A 8/01/30 – FGIC Insured (Alternative Minimum Tax) Total Housing/Single Family Industrials – 0.0% (0.0% of Total Investments) California Statewide Communities Development Authority, Revenue Bonds, EnerTech Regional No Opt. Call N/R Biosolids Project, Series 2007A, 5.500%, 12/01/33 (Alternative Minimum Tax) (5) Tax Obligation/General – 18.1% (12.6% of Total Investments) California State, General Obligation Bonds, Refunding Various Purpose Series 2013: 5.000%, 2/01/29 No Opt. Call AA– 5.000%, 2/01/31 No Opt. Call AA– California State, General Obligation Bonds, Various Purpose Refunding Series 2015: 5.000%, 8/01/32 2/25 at 100.00 AA– 5.000%, 8/01/34 8/25 at 100.00 AA– California State, General Obligation Bonds, Various Purpose Series 2009: 6.000%, 11/01/39 11/19 at 100.00 AA– 5.500%, 11/01/39 11/19 at 100.00 AA– California State, General Obligation Bonds, Various Purpose Series 2010: 5.500%, 3/01/40 3/20 at 100.00 AA– 5.250%, 11/01/40 11/20 at 100.00 AA– California State, General Obligation Bonds, Various Purpose Series 2011: 5.250%, 10/01/28 No Opt. Call AA– 5.000%, 9/01/31 No Opt. Call AA– 5.000%, 10/01/41 10/21 at 100.00 AA– California State, General Obligation Bonds, Various Purpose Series 2012, 5.250%, 2/01/29 2/22 at 100.00 AA– California State, General Obligation Bonds, Various Purpose Series 2013, 5.000%, 4/01/37 4/23 at 100.00 AA– California State, General Obligation Bonds, Various Purpose Series 2015, 5.000%, 8/01/45 8/25 at 100.00 AA– 15 California, General Obligation Veterans Welfare Bonds, Series 2001BZ, 5.350%, 12/01/21 – NPFG 12/15 at 100.00 AA Insured (Alternative Minimum Tax) Oxnard School District, Ventura County, California, General Obligation Bonds, Election 2012 8/23 at 100.00 AA Series 2013B, 5.000%, 8/01/43 – AGM Insured Pajaro Valley Unified School District, Santa Cruz County, California, General Obligation 8/23 at 100.00 Aa2 Bonds, Refunding Election 2012 Series 2013A, 5.000%, 8/01/43 Paramount Unified School District, Los Angeles County, California, General Obligation Bonds, No Opt. Call A+ Election 2006 Series 2011, 0.000%, 8/01/45 San Mateo Union High School District, San Mateo County, California, General Obligation Bonds, 9/21 at 100.00 Aaa Election 2010 Series 2011A, 5.000%, 9/01/42 Stockton Unified School District, San Joaquin County, California, General Obligation Bonds, 8/37 at 100.00 AA Election 2008 Series 2011D, 0.000%, 8/01/50 – AGM Insured Washington Township Health Care District, Alameda County, California, General Obligation Bonds, 2012 Election Series 2013A: 5.500%, 8/01/38 8/24 at 100.00 Aa3 5.500%, 8/01/40 8/24 at 100.00 Aa3 Total Tax Obligation/General Tax Obligation/Limited – 41.6% (29.0% of Total Investments) Beaumont Financing Authority, California, Local Agency Revenue Bonds, Improvement Area 19A, 9/25 at 100.00 N/R Series 2015B, 5.000%, 9/01/35 California State Public Works Board, Lease Revenue Bonds, Department of Corrections & Rehabilitation, Series 2013G: 5.250%, 9/01/30 9/23 at 100.00 A+ 5.250%, 9/01/32 9/23 at 100.00 A+ California State Public Works Board, Lease Revenue Bonds, Department of Corrections & Rehabilitation, Various Correctional Facilities Series 2013F: 5.250%, 9/01/31 9/23 at 100.00 A+ 5.250%, 9/01/33 9/23 at 100.00 A+ California State Public Works Board, Lease Revenue Bonds, Various Capital Projects, Series 10/19 at 100.00 A+ 2009G-1, 5.750%, 10/01/30 California State Public Works Board, Lease Revenue Bonds, Various Capital Projects, Series 3/20 at 100.00 A+ 2010A-1, 5.750%, 3/01/30 Chino Redevelopment Agency, California, Merged Chino Redevelopment Project Area Tax Allocation 9/16 at 101.00 A Bonds, Series 2006, 5.000%, 9/01/38 – AMBAC Insured Fontana Redevelopment Agency, San Bernardino County, California, Tax Allocation Bonds, Jurupa 4/16 at 100.00 A Hills Redevelopment Project, Refunding Series 1997A, 5.500%, 10/01/27 Golden State Tobacco Securitization Corporation, California, Enhanced Tobacco Settlement 6/25 at 100.00 A+ Asset-Backed Revenue Bonds, Series 2015A, 5.000%, 6/01/45 Inglewood Redevelopment Agency, California, Tax Allocation Bonds, Merged Redevelopment 5/17 at 100.00 BBB+ Project, Subordinate Lien Series 2007A-1, 5.000%, 5/01/23 – AMBAC Insured Irvine Unified School District, California, Special Tax Bonds, Community Facilities District Series 2006A: 5.000%, 9/01/26 9/16 at 100.00 N/R 5.125%, 9/01/36 9/16 at 100.00 N/R Lammersville School District, San Joaquin County, California, Special Tax Bonds, Community 9/16 at 100.00 N/R Facilities District 2002 Mountain House, Series 2006, 5.125%, 9/01/35 Los Angeles Community Redevelopment Agency, California, Lease Revenue Bonds, Manchester Social 3/16 at 100.00 A1 Services Project, Series 2005, 5.000%, 9/01/37 – AMBAC Insured Los Angeles County Public Works Financing Authority, California, Lease Revenue Bonds, Multiple No Opt. Call AA Capital Facilities Project II, Series 2012, 5.000%, 8/01/42 National City Community Development Commission, California, Tax Allocation Bonds, National 8/21 at 100.00 A– City Redevelopment Project, Series 2011, 6.500%, 8/01/24 Novato Redevelopment Agency, California, Tax Allocation Bonds, Hamilton Field Redevelopment 9/21 at 100.00 BBB+ Project, Series 2011, 6.750%, 9/01/40 Palm Desert Financing Authority, California, Tax Allocation Revenue Bonds, Project Area 1, 4/16 at 100.00 AA– Refunding Series 2002, 5.100%, 4/01/30 – NPFG Insured Patterson Public Finance Authority, California, Revenue Bonds, Community Facilities District 9/23 at 100.00 N/R 2001-1, Subordinate Lien Series 2013B , 5.875%, 9/01/39 Patterson Public Financing Authority, California, Revenue Bonds, Community Facilities District 2001-1, Senior Series 2013A: 5.250%, 9/01/30 9/23 at 100.00 N/R 5.750%, 9/01/39 9/23 at 100.00 N/R Pico Rivera Water Authority, California, Revenue Bonds, Series 2001A, 6.250%, 12/01/32 12/15 at 100.00 N/R Pittsburg Redevelopment Agency, California, Tax Allocation Bonds, Los Medanos Community 9/18 at 100.00 BBB– Development Project, Refunding Series 2008A, 6.500%, 9/01/28 Pomona Public Financing Authority, California, Revenue Refunding Bonds, Merged Redevelopment 2/16 at 100.00 AA– Projects, Series 2001AD, 5.000%, 2/01/27 – NPFG Insured Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue Bonds, Series 2007A: 0.000%, 8/01/44 – NPFG Insured No Opt. Call AA– 0.000%, 8/01/45 – NPFG Insured No Opt. Call AA– Rancho Cucamonga Redevelopment Agency Successor Agency, California, Tax Allocation Bonds, 9/24 at 100.00 AA Rancho Redevelopment Project, Series 2014, 5.000%, 9/01/30 Rancho Santa Fe CSD Financing Authority, California, Revenue Bonds, Superior Lien Series 9/21 at 100.00 BBB+ 2011A, 5.750%, 9/01/30 Riverside County Redevelopment Agency, California, Tax Allocation Bonds, Interstate 215 10/20 at 100.00 A– Corridor Redevelopment Project Area, Series 2010E, 6.500%, 10/01/40 Riverside County Redevelopment Agency, California, Tax Allocation Bonds, Jurupa Valley Project 10/21 at 100.00 A Area, Series 2011B, 6.500%, 10/01/25 Riverside County, California, Special Tax Bonds, Community Facilities District 04-2 Lake Hill Crest, Series 2012: 5.000%, 9/01/29 9/22 at 100.00 N/R 5.000%, 9/01/35 9/22 at 100.00 N/R Roseville, California, Special Tax Bonds, Community Facilities District 1 Westpark, Refunding 9/25 at 100.00 N/R Series 2015, 5.000%, 9/01/37 San Clemente, California, Special Tax Revenue Bonds, Community Facilities District 2006-1 9/25 at 100.00 N/R Marblehead Coastal, Series 2015, 5.000%, 9/01/40 (WI/DD, Settling 12/03/15) San Diego County Regional Transportation Commission, California, Sales Tax Revenue Bonds, 4/24 at 100.00 AAA Series 2014A, 5.000%, 4/01/44 San Diego Redevelopment Agency, California, Subordinate Lien Tax Allocation Bonds, Centre City 3/16 at 100.00 AA Project, Series 2001A, 5.000%, 9/01/26 – AGM Insured San Francisco City and County Redevelopment Agency Successor Agency, California, Special Tax No Opt. Call N/R Bonds, Community Facilities District 7, Hunters Point Shipyard Phase One Improvements, Refunding Series 2014, 5.000%, 8/01/39 San Francisco Redevelopment Finance Authority, California, Tax Allocation Revenue Bonds, 2/21 at 100.00 A– Mission Bay North Redevelopment Project, Series 2011C, 6.750%, 8/01/41 San Francisco Redevelopment Financing Authority, California, Tax Allocation Revenue Bonds, Mission Bay South Redevelopment Project, Series 2011D: 7.000%, 8/01/33 2/21 at 100.00 BBB+ 7.000%, 8/01/41 2/21 at 100.00 BBB+ San Jose Redevelopment Agency, California, Tax Allocation Bonds, Merged Area Redevelopment 8/17 at 100.00 BBB+ Project, Refunding Series 2006D, 5.000%, 8/01/23 – AMBAC Insured San Jose Redevelopment Agency, California, Tax Allocation Bonds, Merged Area Redevelopment 8/17 at 100.00 AA– Project, Series 2006C, 5.000%, 8/01/25 – NPFG Insured Signal Hill Redevelopment Agency, California, Project 1 Tax Allocation Bonds, Series 2011, 4/21 at 100.00 N/R 7.000%, 10/01/26 South Orange County Public Financing Authority, California, Special Tax Revenue Bonds, Ladera 2/16 at 100.00 BBB+ Ranch, Refunding Series 2005A, 5.000%, 8/15/32 – AMBAC Insured Stockton Public Financing Authority, California, Lease Revenue Bonds, Series 2004, 5.250%, 3/16 at 100.00 AA– 9/01/34 – FGIC Insured Temecula Public Financing Authority, California, Special Tax Bonds, Community Facilities 3/16 at 100.00 N/R District 03-02 Roripaugh, Series 2006, 5.450%, 9/01/26 Temecula Redevelopment Agency, California, Redevelopment Project 1 Tax Allocation Housing 8/21 at 100.00 A Bonds Series 2011A, 7.000%, 8/01/39 Westminster Redevelopment Agency, California, Tax Allocation Bonds, Commercial Redevelopment Project 1, Police Facility Subordinate Series 2009: 6.250%, 11/01/39 11/19 at 100.00 AA 5.750%, 11/01/45 11/19 at 100.00 AA Yorba Linda Redevelopment Agency, Orange County, California, Tax Allocation Revenue Bonds, 9/21 at 100.00 A– Yorba Linda Redevelopment Project, Subordinate Lien Series 2011A, 6.500%, 9/01/32 Total Tax Obligation/Limited Transportation – 12.7% (8.8% of Total Investments) Bay Area Toll Authority, California, Revenue Bonds, San Francisco Bay Area Toll Bridge, Series 4/23 at 100.00 AA– 2013S-4, 5.250%, 4/01/48 Foothill/Eastern Transportation Corridor Agency, California, Toll Road Revenue Bonds, 1/24 at 100.00 BB+ Refunding Junior Lien Series 2013C, 6.500%, 1/15/43 Foothill/Eastern Transportation Corridor Agency, California, Toll Road Revenue Bonds, Refunding Series 2013A: 5.750%, 1/15/46 1/24 at 100.00 BBB– 6.000%, 1/15/53 1/24 at 100.00 BBB– Los Angeles Department of Airports, California, Revenue Bonds, Los Angeles International Airport, Senior Lien Series 2015D: 5.000%, 5/15/31 (Alternative Minimum Tax) 5/25 at 100.00 AA 5.000%, 5/15/33 (Alternative Minimum Tax) 5/25 at 100.00 AA 5.000%, 5/15/36 (Alternative Minimum Tax) 5/25 at 100.00 AA Los Angeles Harbors Department, California, Revenue Bonds, Series 2014C: 5.000%, 8/01/34 8/24 at 100.00 AA 5.000%, 8/01/36 8/24 at 100.00 AA 5.000%, 8/01/44 8/24 at 100.00 AA Port of Oakland, California, Revenue Bonds, Refunding Series 2012P, 5.000%, 5/01/29 No Opt. Call A+ (Alternative Minimum Tax) San Diego County Regional Airport Authority, California, Airport Revenue Bonds, Senior Series 7/23 at 100.00 A+ 2013B, 5.000%, 7/01/43 (Alternative Minimum Tax) Total Transportation U.S. Guaranteed – 4.8% (3.3% of Total Investments) (6) Bay Area Toll Authority, California, Revenue Bonds, San Francisco Bay Area Toll Bridge, Series 4/16 at 100.00 AA (6) 2006F, 5.000%, 4/01/31 (Pre-refunded 4/01/16) (UB) California Municipal Finance Authority, Revenue Bonds, Harbor Regional Center Project, Series 11/19 at 100.00 A3 (6) 2009, 8.000%, 11/01/29 (Pre-refunded 11/01/19) California Statewide Communities Development Authority, Revenue Bonds, ValleyCare Health 7/17 at 100.00 AA+ (6) System, Series 2007A, 5.125%, 7/15/31 (Pre-refunded 7/15/17) Healdsburg Public Financing Authority, California, Wastewater Revenue Bonds, Series 2006, 4/16 at 100.00 AA (6) 5.000%, 4/01/36 (Pre-refunded 4/01/16) – NPFG Insured Independent Cities Lease Finance Authority, California, Mobile Home Park Revenue Bonds, San 5/16 at 100.00 N/R (6) Juan Mobile Estates, Series 2006B, 5.850%, 5/15/41 (Pre-refunded 5/15/16) Lindsay Redevelopment Agency, California, Project 1 Tax Allocation Bonds, Series 2007, 5.000%, 8/17 at 100.00 N/R (6) 8/01/37 (Pre-refunded 8/01/17) – RAAI Insured Loma Linda, California, Hospital Revenue Bonds, Loma Linda University Medical Center, Series 12/17 at 100.00 BB+ (6) 2008A, 8.250%, 12/01/38 (Pre-refunded 12/01/17) Newport Beach, California, Revenue Bonds, Hoag Memorial Hospital Presbyterian, Series 2011A, 12/21 at 100.00 N/R (6) 6.000%, 12/01/40 (Pre-refunded 12/01/21) San Mateo Union High School District, San Mateo County, California, Certificates of 12/17 at 100.00 N/R (6) Participation, Phase 1, Series 2007A, 5.000%, 12/15/30 (Pre-refunded 12/15/17) – AMBAC Insured Total U.S. Guaranteed Utilities – 5.9% (4.1% of Total Investments) Long Beach Bond Finance Authority, California, Natural Gas Purchase Revenue Bonds, Series No Opt. Call A 2007A, 5.000%, 11/15/35 Los Angeles Department of Water and Power, California, Power System Revenue Bonds, Series 7/22 at 100.00 AA– 2012B, 5.000%, 7/01/43 Total Utilities Water and Sewer – 14.4% (10.0% of Total Investments) Bay Area Water Supply and Conservation Agency, California, Revenue Bonds, Capital Cost Recovery Prepayment Program, Series 2013A: 5.000%, 10/01/27 4/23 at 100.00 AA– 5.000%, 10/01/29 4/23 at 100.00 AA– 5.000%, 10/01/34 4/23 at 100.00 AA– California Pollution Control Financing Authority, Water Furnishing Revenue Bonds, Poseidon No Opt. Call Baa3 Resources Channelside LP Desalination Project, Series 2012, 5.000%, 11/21/45 (Alternative Minimum Tax) East Bay Municipal Utility District, Alameda and Contra Costa Counties, California, Water 6/25 at 100.00 AAA System Revenue Bonds, Refunding Series 2015A, 5.000%, 6/01/31 East Valley Water District Financing Authority, California, Refunding Revenue Bonds, Series 10/20 at 100.00 AA– 2010, 5.000%, 10/01/40 Fortuna Public Finance Authority, California, Water Revenue Bonds, Series 2006, 5.000%, 10/16 at 100.00 AA 10/01/36 – AGM Insured Los Angeles Department of Water and Power, California, Waterworks Revenue Bonds, Series 2012B, No Opt. Call AA 5.000%, 7/01/37 Los Angeles Department of Water and Power, California, Waterworks Revenue Bonds, Series 2014A, 7/24 at 100.00 AA 5.000%, 7/01/44 Los Angeles, California, Wastewater System Revenue Bonds, Refunding Subordinate Lien Series 2013A: 5.000%, 6/01/34 6/23 at 100.00 AA 5.000%, 6/01/35 6/23 at 100.00 AA Total Water and Sewer $ 503,269 Total Long-Term Investments (cost $457,444,854) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value SHORT-TERM INVESTMENTS – 1.3% (0.9% of Total Investments) MUNICIPAL BONDS – 1.3% (0.9% of Total Investments) Health Care – 1.3% (0.9% of Total Investments) $ 3,610 California Statewide Community Development Authority, Revenue Bonds, Daughters of Charity No Opt. Call N/R $ 3,612,852 Health System, Series 2014A, 6.000%, 12/15/15 (7) California Statewide Community Development Authority, Revenue Bonds, Daughters of Charity No Opt. Call N/R Health System, Series 2014B, 6.000%, 12/15/15 (7) California Statewide Community Development Authority, Revenue Bonds, Daughters of Charity No Opt. Call N/R Health System, Series 2014C, 6.000%, 12/15/15 (7) $ 4,490 Total Short-Term Investments (cost $4,490,000) Total Investments (cost $461,934,854) – 143.7% Floating Rate Obligations – (0.2)% Variable Rate Demand Preferred Shares, at Liquidation Value – (45.3)% (8) Other Assets Less Liabilities – 1.8% Net Assets Applicable to Common Shares – 100% $ 353,034,514 Fair Value Measurements Fair value is defined as the price that would be received upon selling an investment or transferring a liability in an orderly transaction to an independent buyer in the principal or most advantageous market for the investment. A three-tier hierarchy is used to maximize the use of observable market data and minimize the use of unobservable inputs and to establish classification of fair value measurements for disclosure purposes. Observable inputs reflect the assumptions market participants would use in pricing the asset or liability. Observable inputs are based on market data obtained from sources independent of the reporting entity. Unobservable inputs reflect the reporting entity’s own assumptions about the assumptions market participants would use in pricing the asset or liability. Unobservable inputs are based on the best information available in the circumstances. The following is a summary of the three-tiered hierarchy of valuation input levels. Level 1 – Inputs are unadjusted and prices are determined using quoted prices in active markets for identical securities. Level 2 – Prices are determined using other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 – Prices are determined using significant unobservable inputs (including management’s assumptions in determining the fair value of investments). The inputs or methodologies used for valuing securities are not an indication of the risks associated with investing in those securities. The following is a summary of the Fund’s fair value measurements as of the end of the reporting period: Level 1 Level 2 Level 3 Total Long-Term Investments: Municipal Bonds $ — $ — Short-Term Investments: Municipal Bonds — — Total $ — The following is a reconciliation of the Fund’s Level 3 investments held at the beginning and end of the measurement period: Level 3 Short-Term Municipal Bonds Balance at the beginning of period Gains (losses): Net realized gains (losses) — Change in net unrealized appreciation (depreciation) Purchases at cost — Sales at proceeds — Net discounts (premiums) — Transfers into — Transfers (out of) — Balance at the end of period The valuation techniques and significant unobservable inputs used in recurring Level 3 fair value measurements of assets as of the end of the reporting period, were as follows: Market Unobservable Value Techniques Inputs Range Short-Term Municipal Bonds Discounted Cash Flow Municipal BBB Benchmark 1% - 4% B-Rated Hospital Sector Income Tax Information The following information is presented on an income tax basis. Differences between amounts for financial statement and federal income tax purposes are primarily due to timing differences in recognizing taxable market discount, timing differences in recognizing certain gains and losses on investment transactions and the treatment of investments in inverse floating rate securities reflected as financing transactions, if any. To the extent that differences arise that are permanent in nature, such amounts are reclassified within the capital accounts on the Statement of Assets and Liabilities presented in the annual report, based on their federal tax basis treatment; temporary differences do not require reclassification. Temporary and permanent differences do not impact the net asset value of the Fund. As of November 30, 2015, the cost of investments was $460,199,798. Gross unrealized appreciation and gross unrealized depreciation of investments as of November 30, 2015, were as follows: Gross unrealized: Appreciation $ 51,388,273 Depreciation Net unrealized appreciation (depreciation) of investments $ 46,130,598 All percentages shown in the Portfolio of Investments are based on net assets applicable to common shares unless otherwise noted. Optional Call Provisions: Dates (month and year) and prices of the earliest optional call or redemption. There may be other call provisions at varying prices at later dates. Certain mortgage-backed securities may be subject to periodic principal paydowns. Ratings: Using the highest of Standard & Poor’s Group (“Standard & Poor’s”), Moody’s Investors Service, Inc. (“Moody’s”) or Fitch, Inc. (“Fitch”) rating. Ratings below BBB by Standard & Poor’s, Baa by Moody’s or BBB by Fitch are considered to be below investment grade. Holdings designated N/R are not rated by any of these national rating agencies. Investment, or portion of investment, has been pledged to collateralize the net payment obligations for investments in inverse floating rate transactions. As of, or subsequent to, the end of the reporting period this security is non-income producing. Non-income producing, in the case of a fixed-income security, generally denotes that the issuer has (1) defaulted on the payment of principal or interest, (2) is under the protection of the Federal Bankruptcy Court or (3) the Fund’s Adviser has concluded that the issue is not likely to meet its future interest payment obligations and has ceased accruing additional income on the Fund’s records. Backed by an escrow or trust containing sufficient U.S. Government or U.S. Government agency securities, which ensure the timely payment of principal and interest. Certain bonds backed by U.S. Government or agency securities are regarded as having an implied rating equal to the rating of such securities. Investment valued at fair value using methods determined in good faith by, or at the discretion of, the Board. For fair value measurement disclosure purposes, investment classified as Level 3. Variable Rate Demand Preferred Shares, at Liquidation Value as a percentage of Total Investments is 31.5%. (WI/DD) Investment, or portion of investment, purchased on a when-issued or delayed delivery basis. (IF) Inverse floating rate investment. (UB) Underlying bond of an inverse floating rate trust reflected as a financing transaction. Item 2. Controls and Procedures. a. The registrant's principal executive and principal financial officers, or persons performing similar functions, have concluded that the registrant's disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940, as amended (the "1940 Act") (17 CFR 270.30a-3(c))) are effective, as of a date within 90 days of the filing date of this report that includes the disclosure required by this paragraph, based on their evaluation of the controls and procedures required by Rule 30a-3(b) under the 1940 Act (17 CFR 270.30a-3(b)) and Rule 13a-15(b) or 15d-15(b) under the Securities Exchange Act of 1934 (17 CFR 240.13a-15(b) or 240.15d-15(b)). b. There were no changes in the registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act (17 CFR 270.30a-3(d)) that occurred during the registrant's last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the registrant's internal control over financial reporting. Item 3. Exhibits. File as exhibits as part of this Form a separate certification for each principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)), exactly as set forth below: See EX-99 CERT attached hereto. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Nuveen California Dividend Advantage Municipal Fund 3 By (Signature and Title) /s/Kevin J. McCarthy Kevin J. McCarthy Vice President and Secretary Date:January 29, 2016 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title) /s/ Gifford R. Zimmerman Gifford R. Zimmerman Chief Administrative Officer (principal executive officer) Date:January 29, 2016 By (Signature and Title) /s/ Stephen D. Foy Stephen D. Foy Vice President and Controller (principal financial officer) Date:January 29,2016
